Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 1 of 20




                             EXHIBIT 1
                 Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 2 of 20
SITE:JX-CI TM:LG-8200 ACID:JALG3S2
             01/07/20      12:31:04




        MICHAEL N ANHAR                                                                                                       www.citicards.com
        Member Since 2006 Account number ending in: 1276                                  Customer Service 1-800-THANKYOU(1-800-842-6596)
        Billing Period: 06/23/18-07/23/18                                                       TTY-hearing-impaired services only 1-877-693-0218
                                                                                                                BOX 6500 SIOUX FALLS, SD 57117

                                                                                                   You are over your credit limit. Please pay
          JULY STATEMENT                                                                           at least the minimum payment due, which
          Minimum payment due:                                                      $83.29         includes an overlimit amount of $25.60.
          New b&ance as of 07/23/18:                                              $3,175.60
          Payment due date:                                                       08/20/18         Account Summary
                                                                                                   Previous balance                   $3,176.40
                                                                                                   Payments                           -$353.00
                                                                                                   Credits                               -$0.00
                                                                                                                                       +$325.51
        Late Payment Warning: If we do not receive your minimum payment by the                     Purchases
                                                                                                                                         +$0.O0
        date listed above, you may have to pay a late fee of up to $35 and your APRs               Cash advances
        may be increased up to the Penalty APR of 28.99%.                                          Fees                                  +$0.00
                                                                                                   Interest                             +$26.69
         Minimum Payment Warning:lf you make only the minimum payment each
         period, you will pay more in interest and it will take you longer to pay off your         New balance                        $3,175.60
         balance. For example:
          If you make no additional     You will pay off the        And you will end up            Credit Limit
          charges using this card       balance shown on this       paying an estimated
                                        statement in about...       total of...                    Credit limit                             $3,150
          and each month you pay...
                                                                                                   Includes $300 cash advance limit
          Only the minimum payment         15 year(s)                  j $5,264
          $102

         For information about credit counseling services, call 1-877-337-8187.




                                                                                                    Total ThankYou Member
                                                                                                    Available Point Balance:            1
                                                                                                    as of 06/30/18
                                                                                                      See page 3 for more information
                                                                                                      about your rewards.




                                                                                                   Minimum payment due                         $83.29
                                                                                                   New balance                               $3,175.60
                                                                                                   Payment due date                          08/20/18

                                                                                                   Amount enclosed:

                                                                                                    Account number ending in 1276


                                                                                              CITI CARDS
       MICHAEL N ANHAR                                                                        P0 BOX 78045
                                                                                              Phoenix, AZ 85062-8045




                                                                                   1
         Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 3 of 20
                                                               Customer Service 1-800-THANKYOU(1-800-842-6596)                   Page 2 of 3
www.citicards.com
                                                                     TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.      Post
date        date       Description                                              Amount


Payments, Credits and Adjustments                                                             Member ID:

                       PAYMENT THANK YOU                                        -$155.00      ThankYou Points Earned This Period
             06/26
                                                0000                                          2x on Restaurants                        0
K0000000               70        N0000US
                       PAYMENT THANK YOU                                        -$60.00       2x on Entertainment                      0
             06/27
                        0   0000U                                                             lx on Other Purchases                  326
5.99P.99°                                                                       -$60.00
             06/28     PAYMENT THANK YOU                                                                                            326
                                                                                              Total Earned
                       70         0000U
             06/30     PAYMENT THANK YOU                                        -$20.00

K0000000               70        N0000US         0000                                               tuIrewr
                       PAYMENTTHANKYOU                                             $1.00        details.
K0000000               70        N0000US         0000
                                                                                 -$20.00      Bonus Points may take one to two billing
             07/03     PAYMENT THANK YOU
                                                                                              cycles to appear on your statement. Please
                       io        N0000U          0000                                               to the specific terms and condihons
             ‘                                                                                pertaining to the promotion for further
                                 N0000US         0000                                         details.
K0000000               70
             07/09     PAYMENT THANK YOU                                          -$2.00

K0000000               70        N0000US         0000
             07/09     PAYMENT THANK YOU                                         -$25.00
 K0000000              70        N0000US         0000


 Standard Purchases
 06/26       06/26      AT&T *PAYMENT          800-288-2020 TX                    $63.59
 ZP1*JOV5               61       A4814USA       2222
 06/27       06/27      99 CENTS ONLY STORES # TURLOCK           CA                $5.39

 8GTP6THQ               61    A5411USA     2222
 06/28        06/28     WM SUPERCENTER #3047 TURLOCK              CA                $1.58

 800VMHLB               61   A54I1USA      2222
 06/28        06/28     AMAZON MKTPLACE PMTS AMZN.COM/BILL WA                     $46.96

 N26T1D55               61   A5942USA     2222                             -.




 06/29        06/29     WAL-MART #3047          TURLOCK     CA                     $20.16
 ZT4T5RL2               61   A5411USA           2222
 06/29        06/29     AT&T *PAYMENT          800-288-2020 TX                     $63.59
 BFXTNKS5               61        A4814U5A      2222
 06/29        06/29     FOODMAXX #407 TURLOC TURLOCK                 CA              $0.71

 L3M2P8ML               61   A5411USA     2222
 06/29        06/29     QUII< STOP #0079      080 TURLOCK       CA                  $5.02

  M226YGP8              61   A5542USA           2222
  06/30       06/30     GEICO *AUTO           800-841-3000 DC                       $31.49

  4T9D2RS5               61  A6300USA           2222
  07/01       07/01     G000LE *SvCSAppS                                           $10.00

  SRH8LYS5               61       A7311USA       2222
  07/03       07/03      99 CENTS ONLY STORES # TURLOCK           CA                $10.77

  5TPLCTHQ               61   A5411USA      2222
  07/04    07/04         AMAZON.COM AMZN.COM/BI AMZN.COM/BILL WA                   $29.97
  W7PQ3*D2               61   A5942USA     2222
  07/07       07/07      ORCHARD SUPPLY #380 TURLOCK              CA                 $2.15

  PVDFPQMB               61   A5200USA      2222
  07/07       07/07         AmazonPrime Membership                    WA             $6.46
  OYT942V5                  61   A5968USA       2222
  07/09        07/09        QUIK STOP #0079   080 TURLOCK        CA                  $3.48

  7S6QKGPS                  61     A5542USA      2222
  07/09        07/09        RALEY’S #310      TURLOCK     CA                         $4.99

                                                                       2
         Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 4 of 20
                                                                   Customer Service 1-800-THANKYOU (1-800-842-6596)          Page 3 of 3
www.citicards.com
                                                                         TTY-heoring-impaired services only 1-871-693-0218
MICHAEL N ANHAR

Standard Purchases, cont’d
Trans.        Post
              date     Description                                                        Amount
date
75GY2W03               61      A5411USA           2222
07/14         07/14    99 CENTS ONLY STORES U TURLOCK                CA                      $5.39
5*8XSTHQ               61    A5411USA      2222
07/17         07/17     WM SUPERCENTER ff3047 TURLOCK                 CA                     $13.81
CPTSMHLB                61   A541IUSA      2222


Fees charged
                                                                                            $0.00
Total fees charged in this billing period


Interest charged
Date           Description                                                                 Amount

07/23          INTEREST CHARGED TO STANDARD PURCH                                           $26.69

00000000       84               0000
                                                                                           $26.69
Total Interest charged In this billing period

 2018 totals year-to-date
           Total fees charged in 2018                                          $0.00

           Total interest charged in 2018                                    $176.95


  Interest charge calculation                                             Days in billing cycle: 31

  Your Annual Percentaqe Rate (APR) is the annual interest rate on your account.
                               Annual percentage Balance subject
  Balance type                        rate (APR) to Interest rate                  Interest charge

 [PURCHASE
    Standard Purch                                         $3,145.54 (D)                   $26.69

  ADVANCES
       Standard Adv                      23.74%                $0.00 (D)                     $0.00

  Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed
  by (V) may vary. Balances followed by CD) are determined by the daily balance method
  (including current transactions).




                                                                           3
                 Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 5 of 20
SITE:JX-Cl TM:LG-8200 ACID:JALG352
             01/07/20      12:31:04




        MICHAEL N ANHAR                                                                                                    www.citicards.com
        Member Since 2006 Account number ending in: 1276                                    Customer Service 1-800-THANKYOU (1-800-842-6596)
        Billing Period: 07/24/18-08/22/18                                                         TTY-hearing-impaired services only 1-877-693-0218
                                                                                                                   BOX 6500 SIOUX FALLS, SD 57117

                                                                                                   You are over your credit limit. Please pay
          AUGUST STATEMENT                                                                         at least the minimum payment due, which
          Minimum payment due:                                                       $81.73        includes an overlimit amount of $24.93.
          New balance as of 08/22/18:                                             $3,174.93
          Payment due date:                                                       09/20/18         Account Summary
                                                                                                   Previous balance                     $3,175.60
                                                                                                   Payments                             -$207.00
                                                                                                   Credits                                 -$0.00
        Late Payment Warning: If we do not receive your minimum payment by the                     Purchases                            +$180.53
        date listed above, you may have to pay a late fee of up to $35 and your APRs               Cash advances                          +$O.00
        may be increased up to the Penalty APR of 28.99%.                                          Fees                                   +$0.O0
                                                                                                   Interest                              1-$25.80
        Minimum Payment Warning:lf you make only the minimum payment each
        period, you will pay more in interest and it will take you longer to pay off your           New balance                        $3,174.93
        balance. For example:
         If you make no additional     You will pay off the        And you will end up              Credit Limit
         charges using this card       balance shown on this        paying an estimated
         and each month you pay...     statement  in about...      total of...                      Credit limit                           $3,150
                                                                                                    Includes $300 cash advance limit
         Only the minimum payment          15 year(s)                    $5,264
                                                                         $3,672
          $102                             3 year(s)                     (Savings’$1,592)

         For information about credit counseling services, call 1-877-337-8187.




                                                                                                     Total ThankYou Member
                                                                                                     Available Point Balance:          327
                                                                                                     as of 07/31/18
                                                                                                       See page 3 for more information
                                                                                                       about your rewards.




                                                                                                    Minimum payment due                         $81.73
                                                                                                    New balance                              $3,174.93
                                                                                                    Payment due date                         09/20/18

                                                                                                    Amount enclosed:

                                                                                                    Account number ending in 1276


                                                                                              CITI CARDS
       MICHAEL N ANHAR
                                                                                              P0 BOX 78045
                                                                                              Phoenix, AZ 85062-8045




                                                                                  4
         Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 6 of 20
                                                                   Customer Service 1-800-THANKYOU(1-800-842-6596)                      Page 2 of 2
www.citicards.com
                                                                         TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.      Post
date        date       Description                                                        Amount


Payments, Credits and Adjustments                                                                    Member ID:

             07/25     PAYMENT THANK YOU                                                 -$100.00    ThankYou Points Earned This Period
K0000000               70     N0000US              0000                                              2x on Restaurants                        0
             07/26     PAYMENT THANK YOU                                                  -$50.00    2x on Entertainment                      0
K0000000               70     N0000US               0000                                             lx on Other Purchases                   181
             08/10     PAYMENT THANK YOU                                                  -$57.00
                                                                                                     Total Earned                           181
K0000000               70     N0000US               0000

                                                                                                       Visit thankyou.corn to redeem
Standard Purchases                                                                                     points or see full rewards
07/27        07/27     Amazon.com             AMZN.COM/BILL WA                             $44.81      details.
V15WHVS5               61      A5942USA           2222
                       WAL-MART U3O47             TURLOCK        CA                          $2.14   Bonus Points may take one to two billing
07/27        07/27
                                                                                                     cycles to appear on your statement. Please
XRD36RL2               61   A5411USA     2222                                                        refer to the specific terms and conditions
07/27        07/27     AMAZON MKTPLACE PMTS AMZN.COM/BILL WA                               $22.06    pertaining to the promotion for further
S3LY2YS5               61   A5942USA     2222                                                        details.

07/31        07/31     GEICO *AUTO    800-841-3000 DC                                       $31.49
WRLPHMS5               61    A6300USA             2222
08/01        08/01      000GLE *GSUITE                                                      $10.00
VHQLWWS5                61     A7311USA           2222
08/07        08/07      Amazon Prime                            WA                          $6.46
KH8D32V5                61   A596BUSA             2222
08/11        08/11      AT&T *PAYMENT             800-288-2020 TX                          $63.57
 DHJQLXS5               61     A4814USA            2222


 Fees charged
 Total fees charged in this billing period                                                  $0.00



 Interest charged
 Date          Description                                                                 Amount

 08/22         INTEREST CHARGED TO STANDARD PURCH                                           $25.80

 00000000      84               0000

 Total Interest charged in this billing period                                             $25.80


  2018 totals year-to-date
          Total fees charged in 2018                                             $0.00

          Total interest charged in 2018                                       $202.75


  Interest charge calculation                                           Days in billing cycle: 30
  Your Annual Percentage Rate (APR) is the annual interest rate on your account.
                                Annual percentage Balance subject
  Balance type                         rate (APR) to interest rate                 Interest charge
  PURCHASES
    Standard Purch                        9.99%            $3,142.44 (D)                   $25.80
  ADvcE
    Standard Adv                         23.74%                $0.00 (0)                    $0.00

  Your Annual Percentage Rate (APR) is the annual interest rate on your account. APR5 followed
  by (V) may vary. Balances followed by (D) are determined by the daily balance method
  (including current transactions).



                                                                           5
              Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 7 of 20
SITE:JX-Cl TM:LG-8200 ACID:JALG352
             01/07/20      12:31:04




        MICHAEL N ANHAR                                                                                                      www.citicards.com
        Member Since 2006 Account number ending in: 1276                                 Customer Service 1-800-THAN KYOU(1-800-842-6596)
        Billing Period: 08/23/18-09/24/18                                                      TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117

                                                                                                   Your account is past due. Please pay at
          SEPTEMBER STATEMENT                                                                      least the minimum payment due, which
          Minimum payment due:                                                     $221.33         includes a past due amount of $56.80 and an
          New balance as of 09/24/18:                                            $3,228.73         overlimit amount of $78.73.
          Payment due date:                                                       10/20/18
                                                                                                   Account Summary
                                                                                                   Previous balance                    $3174.93
                                                                                                   Payments                              -$0.00
        Late Payment Warning: If we do not receive your minimum payment by the                     Credits                               -$0.00
        date listed above, you may have to pay a late fee of up to $35 and your APR5               Purchases                             +$o.oo
        may be increased up to the Penalty APR of 28.99%.                                          Cash advances                         +$0.O0
                                                                                                   Fees                                 +$25.0O
        Minimum Payment Warning:lf you make only the minimum payment each
        period, you will pay more in interest and it will take you longer to pay off your          Interest                             +$28.8O
        balance. For example:                                                                      New balance                        $3,228.73
         If you make no additional     You will pay off the        And you will end up
         charges using this card       balance shown on this       paying an estimated
         and each month you   pay...   statement  in about...      total of...                     Credit Limit
                                                                                                   Credit limit                           $3,150
         Only the minimum payment         15 year(s)                    $5,246                     Includes $300 cash advance limit

        For information about credit counseling services, call 1-877-337-8188.




                                                                                                   Minimum payment due                      $221.33
                                                                                                   New balance                            $3,228.73
                                                                                                   Payment due date                        10/20/18

                                                                                                   Amount enclosed:

                                                                                                   Account number ending in 1276


                                                                                             CITI CARDS
      MICHAEL N ANHAR
                                                                                             P0 BOX 78045
                                                                                             Phoenix, AZ 85062-8045




                                                                                  6
       Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 8 of 20
www.citicards.com                                                  Customer Service 18O0-THANKY0U(1-800-842-6596)                  Page 2 of 2
                                                                               TTY-hearing-impaired services only 1-811-693-0218
MICHAEL N ANHAR


Account Summary
Trans.       Post
date         date      Description                                                        Amount


Fees charged
Date         Description

09/24        LATE FEE AUG PAYMENT PAST DUE
                        -                                                                  $2500
00000000 66                   0000
Total fees charged In this billing period                                                 $25.00


Interest charged
Date          Description                                                                 Amount

09/24         INTEREST      HARGED TO STANDARD PURCH                                       $28.80
00000000      84               0000
Total interest charged In this billing period                                             $28.80


 2018 totals year-to-date
         Total fees charged in 2018                                           $25.00
         Total interest charged in 2018                                       $231.55


 Interest charge calculation                                           Days in billing cycle: 33
 Your Annual Percentage Rate (APR) is the annual interest rate on your account.
                               Annual percentage Balance subject
 Balance type                         rate (APR) to interest rate                 Interest charge
 PURCHASES
   Standard Purch                        9.99% (V)        $3188.87 (D)                    $28.80
 ADVANCES
   Standard Adv                         23.74% (V)            $0.00 (D)                    $0.00

 Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed
 by (V) may vary. Balances followed by CD) are determined by the daily balance method
 (including current transactions).

Account messages
Please note that if we received your pay by phone or online payment between
5 p.m. ET and midnight ET on the last day of your billing period, your payment
will not be reflected until your next statement.




                                                                          7
             Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 9 of 20
SITE:JX-CI TM:LG-8200 ACID:JALG352
             01/07/20     12:31:04




       MICHAEL N ANHAR                                                                                                       www.citicards.com
       Member Since 2006 Account number ending in: 1276                                  Customer Service 1-800-THANKYOU(1-800-842-6596)
       Billing Period: 09125/18-10122/18                                                       TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117

                                                                                                   Your account is past due. Please pay at
         OCTOBER STATEMENT                                                                         least the minimum payment due, which
         Minimum payment due:                                                     $374.23          includes a past due amount of $142.60 and
         New ba’ance as of 10/22/18:                                             $3,289.18         an overlimit amount of $139.18.
         Payment due date:                                                        11/20/18
         See the last page of this statement for important information about how to                Account Summary
         avoid paying interest on purchases.
                                                                                                   Previous balance                    $3,228.73
                                                                                                   Payments                               -$0.00
        Late Payment Warning: If we do not receive your minimum payment by the                     Credits                                -$0.00
        date listed above, you may have to pay a late fee of up to $35 and your APR5               Purchases                              +$O.O0
        may be increased up to the Penalty APR of 28.99%.                                          Cash advances                          +$O,00
        Minimum Payment Warning:If you make only the minimum payment each                          Fees                                 +$35.OO
        period, you will pay more in interest and it will take you longer to pay off your          Interest                             +$25.45
        balance. For example:                                                                       New balance                        $3,289.18
         If you make no additional     You will pay off the        And you will end up
         charges using this card       balance shown on this       paying an estimated
         and each month you pay...     statement in about...       total of...                      Credit Limit
                                                                                                    Credit limit                           $3,150
         Only the minimum payment         15 year(s)                    $5,283                      Includes $300 cash advance limit
        For information about credit counseling services, call 1-877-337-8188.




                                                                                                   Minimum payment due                      $374.23
                                                                                                   New balance                             $3,289.18
                                                                                                   Payment due date                         11/20/18

                                                                                                   Amount enclosed:

                                                                                                   Account number ending in 1276


     MICHAEL N ANHAR                                                                         CITI CARDS
                                                                                             P0 BOX 78045
                                                                                             Phoenix, AZ 85062-8045




                                                                                 8
         Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 10 of 20
                                                                                                                             Page 2 of 2
www.citicards.com                                                  Customer Service 1-800-THANKYOU(1-800-842-6596)
                                                                         TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.       Post
             date      Description                                                      Amount
date

Fees charged
             Description                                                                Amount
Date
             LATE FEE SEP PAYMENT PAST DUE                                               $3500
10/22                   -




00000000 66                   0000
                                                                                        $35.00
Total fees charged In this billing period


Interest charged
              Description                                                                Amount
Date
              INTEREST CHARGED TO STANDARD PURCH                                          $25.45
10/22
00000000       84               0000
                                                                                         $25.45
 Total interest charged in this billing period

  2018 totals year-to-date
          Total fees charged in 2018                                        $60.00

          Total interest charged in 2018                                   $257.00


  Interest charge calculation                                           Days in billing cycle: 28

  Your Annual Percentage Rate (APR) is the annual interest rate on your account.
                                Annual percentage Balance subject
 1Balance type                         rate (APR     Intere ra
  PURCHASES
   Standard Purch                        10.24% (V)       $3240.99 (D)                    $25.45

  ADVANCES
   Standard Adv                          23.99% (V)            $0.00 (D)                   $0.00

                                                                                 APRs followed
  Your Annual Percentage Rate (APR) is the annual interest rate on your account.
                                                                        balance method
  by (V) may vary. Balances followed by (0) are determined by the daily
  (including current transactions).

  Account messages
                                                                         between
  Please note that if we received your pay by phone or online payment
                                                                    your payment
  5 p.m. ET and midnight ET on the last day of your billing period,
  will not be reflected until your next statement.
  ©2018 Citibank, N.A.
  Citi, Citi with Arc Design, Citi Thankyou, ThankYou and Citi ThankYou
  Rewards Design are registered service marks of Citigroup Inc.




                                                                           9
              Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 11 of 20
SITE:JX-CI TM:LG-8200 ACID:JALG352
             01/07/20      12:31:04




        MICHAEL N ANHAR                                                                                                       www.citicards.com
                                                                                                   Service 1-800-THAN   KYOU(1-80     0-842-6596)
        Member Since 2006 Account number ending in: 1276                                  Customer
        Billing Period: 10123118-11122118                                                       TTY-hearing-impaired services only 1-877-693-0218
                                                                                                                BOX 6500 SIOUX FALLS, SD 57117

                                                                                                    Your account is past due. Please pay at
          NOVEMBER STATEMENT                                                                        least the minimum payment due, which
          Minimum payment due:                                                     $534.67          includes a past due amount of $235.05 and
          New balance as of 11/22/18:                                             $3,352.90         an overlimit amount of $202.90.
          Payment due date:                                                        12/20/18
          Seethe ldst page of this statement for important information about how to                  Account Summary
          avoid paying interest on purchases.                                                        Previous balance                    $3289.18
                                                                                                     Payments                              -$0.00
                                                                                        the                                                -$0.00
        Late Payment Warninq:lf we do not receive your minimum payment by                            Credits
                                                                                                                                           +$O.OO
        date listed above, you may have to pay a late fee of up to $35 and your APRs                 Purchases
                                                                                                     Cash advances                         +$O.OO
        may be increased up to the Penalty APR of 28.99%.
                                                                                                     Fees                                 +$35.OO
                                                                                    each
        Minimum Payment Warning:lf you make only the minimum payment                                 Interest                             ÷$28.72
                 you will pay more in interest and it will take you longer  to  pay off  your
        period,
        balance. For example:                                                                        New balance                        $3,352.90
         If you make no additional      You will pay off the        And you will end up
         charges using this card        balance shown on this       paying an estimated
                                        statement in about...       total of...                      Credit Limit
         and each month you pay...
                                                                                                     Credit limit                           $3150
          Only the minimum payment      114 year(s)                      $5263                       Includes $300 cash advance limit

         For information about credit counseling services, call 1-877-337-8188.




                                                                                                     Minimum payment due                      $534.67
                                                                                                     New balance                            $3,352.90
                                                                                                     Payment due date                        12/20/18

                                                                                                     Amount enclosed:

                                                                                                      Account number ending in 1276


                                                                                                CITI CARDS
       MICHAEL N ANHAR                                                                          P0 BOX 78045
                                                                                                Phoenix, AZ 85062-8045




                                                                                   10
        Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 12 of 20
                                                                   Customer Service 1-8OO-THANKYOU(1-8OO842-6596)            Page 2 of 2
www.citicards.com
                                                                         TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.       Post
date         date      Description                                                       Amount


Fees charged
Date         Description                                             .                   Amount

11/22        LATE FEE OCT PAYMENT PAST DUE
                        -
                                                                                          $35.00
00000000 66                   0000
Total fees charged In this billing period                                                 $35.00


Interest charged
Date          Description                                                                 Amount

11/22         INTEREST CHARGED TO STANDARD PURCH                                           $28.72
00000000      84               0000
Total Interest charged In this billing period                                             $28.72


 2018 totals year-to-date
         Total fees charged in 2018                                            $95.00

         Total interest charged in 2018                                    $285.72


  Interest charge calculation                -                           Days in billing cycle: 31
 Your Annual Percentage Rate (APR) is the annual interest rate on your account.
                               Annual percentage Balance subject
  Balance type                        rate (APR) to Interest rate                 Interest charge

  PURCHASES
    Standard Purch                      10.24% (V)       $3,303.06 (0)                    $28.72

  ADVANCES
   Standard Adv                         23.99% (V)            $0.00 (D)                     $0.00

 Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed
 by (V) may vary. Balances followed by (D) are determined by the daily balance method
 (including current transactions).

 Account messages
 Please note that if we received your pay by phone or online payment between
 5 p.m. ET and midnight ET on the last day of your billing period, your payment
 will not be reflected until your next statement.
 ©2O18 Citibank, N.A.
 Citi, Citi with Arc Design, Citi ThankYou, ThankYou and Citi ThankYou
 Rewards Design are registered service marks of Citigroup Inc.




                                                                          11
             Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 13 of 20
SITE:JX-CI TM:LG8200 ACID:JALG3S2
             01/07/20     12:31:04




        MICHAEL N ANHAR                                                                                                      www.citicards.com
        Member Since 2006 Account number ending in: 1276                                 Customer Service 1-800-THANKYOU(1-800-842-6596)
        Billing Period: 11J23/18-12124118                                                      TTY-hearing-impaired services only 1-877-693-0218
                                                                                                               BOX 6500 SIOUX FALLS, SD 57117

                                                                                                  Your account is past clue. Please pay at
          DECEMBER STATEMENT                                                                      least the minimum payment due, which
          Minimum payment due:                                                    $69T.3          includes a past due amount of $331.77 and an
          New balance as of 12/24/18:                                            $3,418.13        overlimit amount of $268.13.
          Payment due date:                                                      01/20/19
          See the last page of this statement for important information about how to              Account Summary
          avoid paying interest on purchases.                                                     Previous balance                    $3,352.90
                                                                                                  Payments                               -$0.00
        Late Payment Warning: If we do not receive your minimum payment by the                    Credits                                -$0.00
        date listed above, you may have to pay a late fee of up to $35 and your APR5              Purchases                              +$O.OO
        may be increased up to the Penalty APR of 28.99%.                                         Cash advances                          +$O.OO
                                                                                                  Fees                                 +$35.OO
        Minimum Payment Warning:lf you make only the minimum payment each                                                               +$3O.23
        period, you will pay more in interest and it will take you longer to pay off your         interest
        balance. For example:                                                                      New balance                        $3,418.13
         If you make no additional     You will pay off the        And you will end up
         charges using this card       balance shown on this       paying an estimated
         and each month you pay...     statement in about...       total of...                     Credit Limit
                                                                                                   Credit limit                          $3,150
         Only the minimum                                               $5,206                     Includes $300 cash advance limit

        For information about credit counseling services, call 1-877-337-8188.




                                                                                                  Minimum payment due                       $699.13
                                                                                                  New balance                              $3,418.13
                                                                                                  Payment due date                         01/20/19

                                                                                                   Amount enclosed:

                                                                                                   Account number ending in 1276


                                                                                             CITI CARDS
       MICHAEL N ANHAR                                                                       P0 BOX 78045
                                                                                             Phoenix, AZ 85062-8045




                                                                                 12
         Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 14 of 20
                                                                   Customer Service 1-800-THANKYOU(1-800-842-6596)               Page 2 of 2
www.citicards.com
                                                                             TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.       Post
date         date      Description                                                        Amount


Fees charged
Date         Description                                                                  Amount

12/24        LATE FEE NOV PAYMENT PAST DUE
                         -
                                                                                           $35.00
00000000 66                    0000
                                                                                          $35.00
Total fees charged In this billing period


Interest charged
Date           Description                                                                 Amount

12/24          INTEREST CHARGED TO STANDARD PURCH                                           $30.23
00000000       84               0000
                                                                                           $30.23
Total Interest charged In this billing period


 2018 totals year-to-date
          Total fees charged in 2018                                        $130.00

          Total interest charged in 2018                                    $315.95


  Interest charge calculation                                           Days in billing cycle: 32

  Your Annual Percentage Rate (APR> is the annual interest rate on your account.
                                Annual percentage Balance subject
  Balance type                         rate (APR) to Interest rate                 Interest charge

  PURCHASES
   Standard Purch                        10.24% CV)        $3367.52 CD)                    $30.23

  ADVANCES
    Standard Adv                         23.99% (V)            $0.00 (D)                    $0.00

 Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed
  by (V) may vary. Balances followed by (D) are determined by the daily balance method
  (including current transactions).

 Account messages
 Please note that if we received your pay by phone or online payment between
 5 p.m. ET and midnight ET on the last day of your billing period, your payment
 will not be reflected until your next statement.
 ©2018 Citibank, N.A.
 Citi, Citi with Arc Design, Citi ThankYou, ThankYou and Citi ThankYou
 Rewards Design are registered service marks of Citigroup Inc.




                                                                           13
                                                                        __
                                                           ______




              Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 15 of 20
SITE:JX-CI TM:LG-8200 ACID:JALG3S2
             01/07/20      12:31:04




        MICHAEL N ANHAR                                                                                                       www.citicards.com
        Member Since 2006 Account number ending in: 1276                                  Customer Service 1-800-THANKYOU(1-800-842-6596)
        Billing Period: 12/25/18-01/22/19                                                       TTY-hearing-impaired services only 1-871-693-0218
                                                                                                                BOX 6500 SIOUX FALLS, SD 57117

                                                                                                   Your account is past due. Please pay at
          JANUARY STATEMENT                                                                        least the minimum payment due, which
          Minimum payment due:                                                      $788.75        includes a past due amount of $395.00 and
          New balance as of 01/22/19:                                             $3,446.44        an overlimit amount of $296.44.
          Payment due date:                                                        02/20/19
          Seethe last page of this statement for important information about how to                Account Summary
          avoid paying interest on purchases.                                                      Previous balance                    $3,418.13
                                                                                                   Payments                               -$0.00
                                                                                                                                        -$35.00
        Late Payment Warning:lf we do not receive your minimum payment by the                      Credits
        date listed above, you may have to pay a late fee of up to $35 and your APRs               Purchases                             +$0.OO
        may be increased up to the Penalty APR of 28.99%.                                          Cash advances                         -‘-$0.00
                                                                                                   Fees                                 +$35QQ
         Minimum Payment Warninq:If you make only the minimum payment each                                                               +$28.31
                                                                                                   Interest
         period, you will pay more in interest and it will take you longer to pay off your
         balance. For example:                                                                     New balance                        $3,446.44
          If you make no additional     You will pay off the       I And you will end up
          charges using this card       balance shown on this        paying an estimated
                                        statement in about...        total of...                   Credit Limit
          and each month you pay...
                                                                                                   Credit limit                           $3,150
         e minimum payment                 14 year(s)                   $5,228                     Includes $300 cash advance limit

         For information about credit counseling services, call 1-877-337-8188.




                                                                                                   Minimum payment due                       $788.75
                                                                                                   New balance                            $3,446.44
                                                                                                   Payment due date                         02/20/19


                                                                                                   Amount enclosed:

                                                                                                    Account number ending in 1276


                                                                                              CITI CARDS
       MICHAEL N ANHAR                                                                        P0 BOX 78045
                                                                                              Phoenix, AZ 85062-8045




                                                                                   14
         Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 16 of 20
                                                                                                                             Page 2 of 2
www.citicards.com                                                  Customer Service 1-800-THANKYOU(1-800-842-6596)
                                                                         TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.        Post
              date     Description                                                        Amount
date

Payments, Credits and Adjustments
              12/24    REFUND LATE FEE                                                    -$35.00
                       78      0000


Fees charged
              Description                                                                 Amount
Date
              LATE FEE- DEC PAYMENT PAST DUE                                               $35.00
01/22
00000000 66                   0000
                                                                                          $35.00
Total fees charged in this billing period


 Interest charged
               Description                                                                 Amount
 Date
               INTEREST CHARGED TO STANDARD PURCH                                           $28.31
 01/22
 00000000      84               0000
                                                                                           $28.31
 Total Interest charged In this billing period

  2019 totals year-to-date
           Total fees charged in 2019                                           $0.00

           Total interest charged in 2019                                       $28.31


  Interest charge calculation                                           Days in billing cycle: 29

  Your Annual Percentaqe Rate (APR) is the annual interest rate on your account.
                                Annual percentage Balance subject
                                       rate (APR) to Interest rate                 Interest charge
  Balance type
  PURCHASES
    Standard Purch                       10.49% (V)        $3396.78 (D)                     $28.31

   ADVANCES
       Standard Adv                      24.24% (V)            $0.00 (D)                    $0.00

                                                                                 APRs followed
  Your Annual Percentage Rate (APR) is the annual interest rate on your account.
                                                                                method
  by (V) may vary. Balances followed by (0) are determined by the daily balance
  (including current transactions).

  Account messages
  Please note that if we received your pay by phone or online payment between
                                                                         payment
  5 p.m. ET and midnight ET on the last day of your billing period, your
  will not be reflected until your next statement.

  ©2018 Citibank, NA.
  Citi, Citi with Arc Design, Citi ThankYou, ThankYou and Citi ThankYou
  Rewards Design are registered service marks of Citigroup Inc.




                                                                           15
                                                                                       ____
                                                                         ____
                                                           ______




              Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 17 of 20
SITE:JX-CI TM:LG-8200 ACID:JALG352
             01/07/20      12:31:04




        MICHAEL N ANHAR                                                                                                       www.citicards.com
        Member Since 2006 Account number ending in: 1276                                  Customer Service 1-800-THAN   KYOU(1-80     0-842-6596)
        Billing Period: 01/23/19-02/22/19                                                       TTY-hearing-impaired services only 1-877-693-0218
                                                                                                                BOX 6500 SIOUX FALLS, SD 57117

                                                                                                   Your account is past due. Please pay at
          FEBRUARY STATEMENT                                                                       least the minimum payment due, which
          Minimum payment due:                                                     $955.43         includes a past due amount of $492.31 and an
          New balance as of 02/22/19:                                             $3,512.28        overlimit amount of $362.28.
          Payment due date:                                                       03/20/19
          Seethe back of this statement for important information about how to avoid               Account Summary
          paying interest on purchases.                                                            Previous balance                   $3,446.44
                                                                                                   Payments                              -$0.00
        Late Payment Warning: If we do not receive your minimum payment by the                     Credits                               -$0.00
        date listed above, you may have to pay a late fee of up to $35 and your APRs               Purchases                             +$O.00
        may be increased up to the Penalty APR of 28.99%.                                          Cash advances                         +$0.OO
                                                                                                   Fees                                 +$35.Oo
        Minimum Payment Warning:If you make only the minimum payment each                                                               +$30.84
                                                                                                   Interest
        period, you will pay more in interest and it will take you longer to pay off your
        balance. For example:                                                                      New balance                        $3,512.28
         If you make no additional     You will pay off the        And you will end up
         charges using this card       balance shown on this       paying an estimated
                                       statement in about...       total of...                     Credit Limit
         and each month you pay...
                                                                                                   Credit limit                           $3,150
          Only the minimum payment         13 year(s)                                              Includes $300 cash advance limit

         For information about credit counseling services, call 1-877-337-8188.




                                                                                                   Minimum payment due                      $955.43
                                                                                                   New balance                             $3,512.28
                                                                                                   Payment due date                        03/20/19

                                                                                                    Amount enclosed:

                                                                                                    Account number ending in 1276


                                                                                              CITI CARDS
       MICHAEL N ANHAR                                                                        P0 BOX 78045
                                                                                              Phoenix, AZ 85062-8045




                                                                                  16
       Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 18 of 20
                                                                   Customer Service 1-800-THANKYOU(1-800-842-6596)           Page 2 of 2
www.citicards.com
                                                                         TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.       Post
date         date       Description                                                       Amount


Fees charged
Date         Description                                                                  Amount

02/22        LATE FEE JAN PAYMENT PAST DUE
                         -
                                                                                           $35.00

00000000 66                    0000
                                                                                          $35.00
Total fees charged in this billing period


Interest charged
Date           Description                                                                 Amount

02/22          INTEREST CHARGED TO STANDARD PURCH                                          $30.84

00000000       84               0000
                                                                                           $30.84
Total Interest charged In this billing period


 2019 totals year-to-date
         Total fees charged in 2019                                          $35.00

         Total interest charged in 2019                                         $59.15


  Interest charge calculation                                            Days in billing cycle: 31
  Your Annual Percentage Rate (APR) is the annual interest rate on your account.
                                Annual percentage Balance subject
  Balance type                         rate (APR) to interest rate                 Interest charge

  PURCHASES
   Standard Purch                        10.49% CV)        $3,461.34 (D)                   $30.84

  ADVANCES
    Standard Adv                         24.24% (V)            $0.00 (D)                    $0.00

 Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed
 by (V) may vary. Balances followed by (D) are determined by the daily balance method
 (including current transactions).

 Account messages
 Please note that if we received your pay by phone or online payment between
 5 p.m. ET and midnight ET on the last day of your billing period, your payment
 will not be reflected until your next statement.

 ©2018 Citibank, N.A.
 Citi, Citi with Arc Design, Citi ThankYou, ThankYou and Citi ThankYou
 Rewards Design are registered service marks of Citigroup Inc.




                                                                           17
              Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 19 of 20
SITE:JX-Cl TM:LG-8200 ACID:JALG352
             01/07/20      12:31:04




        MICHAEL N ANHAR                                                                                                           www.citicards.com
        Member Since 2006 Account number ending in: 1276                                  Customer Service 1-800-THANKYOU(1-800-842-6596)
        Billing Period: 02123119-03J22/19                                                       TTY-hearing-impaired services only 1-877-693-0218
                                                                                                                BOX 6500 SIOUX FALLS, SD 57117

                                                                                                    Your account is past due. Please pay at
          MARCH STATEMENT                                                                           least the minimum payment due, which
          Minimum payment due:                                                    $3,540.65         includes a past due amount of $593.15 and an
          New balance as of 03/22/19:                                             $3,540.65         overlimit amount of $390.65.
          Payment due date:                                                        04/20/19
          Seethe back of this statement for important information about how to avoid                Account Summary
          paying interest on purchases.                                                                                                  $3,512.28
                                                                                                    Previous balance
                                                                                                    Payments                                -$0.00
        Late Payment Warning: If we do not receive your minimum payment by the                      Credits                                 -$0.00
        date listed above, you may have to pay a late fee of up to $35 and your APRs                Purchases
        may be increased up to the Penalty APR of 28.99%.                                           Cash advances                          +$O.OO
                                                                                                    Fees                                   +$0.OO
        Minimum Payment Warning:lf you make only the minimum payment each
        period, you will pay more in interest and it will take you longer to pay off your           Interest                              +$28.37
        balance. For example:                                                                       New ba!ance                        $3,540.65
         If you make no additional     You will pay off the        And you will end up
         charges using this card       balance shown on this       paying an estimated
         and each month you pay...     statement in about...       total of...                      Credit Limit
                                                                                                    Credit limit                            $3,150
         Only the minimum payment          1 month(s)                    $3541                      Includes $300 cash advance limit

         For information about credit counselinq services, call 1-877-337-8188.




                                                                                                    Minimum payment due                     $3,540.65
                                                                                                    New balance                             $3,540.65
                                                                                                    Payment due date                         04/20/19

                                                                                                    Amount enclosed:

                                                                                                    Account number ending in 1276


                                                                                              CITI CARDS
      MICHAEL N ANHAR
                                                                                              P0 BOX 78045
                                                                                              Phoenix, AZ 85062-8045




                                                                                  18
         Case 1:19-cv-00496-NONE-EPG Document 29-1 Filed 02/11/20 Page 20 of 20
                                                                                                                             Page 2 of 2
www.citicards.com                                                  Customer Service 1-800-THANKYOU(1-800-842-6596)
                                                                         TTY-hearing-impaired services only 1-877-693-0218
MICHAEL N ANHAR


Account Summary
Trans.       Post
             date       Description                                                       Amount
date

Fees charged
                                                                                            $0.00
Total fees charged in this billIng period


Interest charged
Date           Description                                                                 Amount

03/22          INTEREST CHARGED TO STANDARD PURCH                                           $28.37

00000000       84               0000
                                                                                           $28.37
Total Interest charged in this billing period

 2019 totals year-to-date
          Total fees charged in 2019                                         $35.00

          Total interest charged in 2019                                     $87.52


  Interest charge calculation                                           Days in billing cycle: 28
  Your Annual Percentage Rate (APR) is the annual interest rate on your account.
                                Annual percentage Balance subject
  Balance type                         rate (APR) to Interest rate                 Interest charge

 1puRcHAsEs
    Standard Purch                       10.49% (V)       $3525.94 (D)                     $28.37
 ADVANCES
   Standard Adv                          24.24% (V)            $0.00 (D)                    $0.00

                                                                                       followed
  Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs
                                                                                method
  by (V) may vary. Balances followed by (D) are determined by the daily balance
  (including current transactions).

 Account messages
 Please note that if we received your pay by phone or online payment between
 5 p.m. ET and midnight ET on the last day of your billing period, your payment
 will not be reflected until your next statement.
 If we need to contact you about your account, our records show your phone
 number(s) as 209-669-3909 (home), 916-278-4792 (work). If this information
 isn’t correct or you wish to add a number, please call the customer service
 number on the back of your card or update it online at www.citicards.com.
  ©2O18 Citibank, N.A.
  Citi, Citi with Arc Design, Citi ThankYou, ThankYou and Citi ThankYou
  Rewards Design are registered service marks of Citigroup Inc.




                                                                           19
